           Case 1:18-cr-00218-NONE-SKO Document 31 Filed 04/07/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00218-NONE-SKO
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            FINDINGS AND ORDER
14   JORGE NEGRETE,                                       DATE: May 4, 2021
                                                          TIME: 8:30. a.m.
15                                Defendant.              COURT: Hon. Dale A. Drozd
16

17          This case is set for jury trial on May 4, 2021. This Court issued General Order 611, which

18 suspends all jury trials in the Eastern District of California scheduled to commence before May 1, 2020.

19 On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the Eastern

20 District of California scheduled to commence before June 15, 2020, and allows district judges to
21 continue all criminal matters to a date after June 1. On May 13, 2020, this Court issued General Order

22 618, which suspends all jury trials in the Eastern District of California until further order of the Court.

23 This and previous General Orders were entered to address public health concerns related to COVID-19.

24          Although the General Order addresses the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00218-NONE-SKO Document 31 Filed 04/07/21 Page 2 of 4


 1 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 3 orally or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 6 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 7 justice served by taking such action outweigh the best interest of the public and the defendant in a

 8 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 9 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice
10 served by the granting of such continuance outweigh the best interests of the public and the defendant in

11 a speedy trial.” Id.

12          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

24 for the jury trial. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

25 continuance must be “specifically limited in time”).

26                                                 STIPULATION

27          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

28 through defendant’s counsel of record, hereby stipulate as follows:

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:18-cr-00218-NONE-SKO Document 31 Filed 04/07/21 Page 3 of 4


 1         1.      By previous order, this matter was set for jury trial on May 4, 2021.

 2         2.      By this stipulation, government and the defendant now move to continue the jury trial

 3 until November 16, 2021, and to exclude time between May 4, 2021, and November 16, 2021, under

 4 Local Code T4.

 5         3.      The parties agree and stipulate, and request that the Court find the following:

 6                 a)      The government has represented that the discovery associated with this case has

 7         been either produced directly to counsel and/or made available for inspection and copying.

 8                 b)      Plea negotiations are ongoing. The parties need additional time to either resolve

 9         the matter or have a jury trial.

10                 c)      In addition to the public health concerns cited by General Order 611 and

11         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

12         this case because Counsel or other relevant individuals have been encouraged to telework and

13         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

14         contact should the hearing proceed.

15                 d)      The defendant agrees and stipulates that time should be excluded for the

16         aforementioned reasons.

17                 e)      Based on the above-stated findings, the ends of justice served by continuing the

18         case as requested outweigh the interest of the public and the defendant in a trial within the

19         original date prescribed by the Speedy Trial Act.

20                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21         et seq., within which trial must commence, the time period of May 4, 2021 to November 16,

22         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

23         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

24         of the Court’s finding that the ends of justice served by taking such action outweigh the best

25         interest of the public and the defendant in a speedy trial.

26
27                          [The remainder of this page is intentionally left blank]

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00218-NONE-SKO Document 31 Filed 04/07/21 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: April 6, 2021                                    PHILLIP A. TALBERT
 6                                                           Acting United States Attorney
 7
                                                             /s/ LAUREL J. MONTOYA
 8                                                           LAUREL J. MONTOYA
                                                             Assistant United States Attorney
 9
10
     Dated: April 6, 2021                                    /s/ VIRNA L. SANTOS
11                                                           VIRNA L. SANTOS
12                                                           Counsel for Defendant
                                                             JORGE NEGRETE
13

14

15
                                           FINDINGS AND ORDER
16
     IT IS SO ORDERED.
17
        Dated:    April 7, 2021
18                                                    UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
